Citation Nr: 0922324	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  05-40 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to February 
1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the above claim.  
The appeal was subsequently transferred to the jurisdiction 
of the RO in Boston, Massachusetts.

In March 2009, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record contains diagnoses of PTSD, and in statements and 
testimony, the Veteran has identified certain stressors with 
sufficient specificity to warrant further development.  More 
specifically, a review of the claims file reveals the 
Veteran's contention that while attached to Company "A," 
1st Armored Amphibious Battalion in Korea, approximately 
three-fourths of the way through his tour (April to May 
1952), a member of his platoon named "Yako" or "Gocko" 
tripped a land mine and sustained severe damage to his foot 
and lower leg, and that on another occasion in April 1952, 
his unit took direct enemy fire from "105's."  There is 
also no indication that the U.S. Marine Corps or other 
appropriate channels were ever utilized for the purposes of 
obtaining the unit records for Company "A," 1st Armored 
Amphibious Battalion for the period of April to May 1952.  
Consequently, the Board finds that this claim must be 
remanded so an effort can be made to obtain these records.  
In the event that one of the Veteran's claimed stressors is 
verified, the Veteran should then be provided with a 
psychiatric examination to determine whether he has PTSD that 
is linked to the verified stressor or stressors.

An effort should also be made to obtain any additional VA 
treatment records for the Veteran showing treatment for PTSD, 
dated since September 2006, as well as any recent treatment 
records from the Worcester Vet Center.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Arrangements should be made to 
obtain any additional treatment records 
for the Veteran showing treatment for 
PTSD from the Worcester VA outpatient 
treatment clinic, dated since September 
2006.

2.  Arrangements should be made to 
obtain any additional treatment records 
for the Veteran showing treatment for 
PTSD from the Worcester Vet Center, 
dated since 2004.

3.  An effort should be made to contact 
the U.S. Marine Corps or use other 
appropriate channels in order to obtain 
the unit history of Company "A," 1st 
Armored Amphibious Battalion for the 
period of April 1952 to May 1952 to 
determine whether a service member by 
the name of "Yako" or "Gocko" 
tripped a land mine and sustained 
severe damage to his foot and lower 
leg, and/or that on another occasion in 
April 1952, this unit took direct enemy 
fire from "105's."  

4.  In the event that a stressor is 
verified, the RO/AMC should note that 
for the record and schedule the Veteran 
for a VA psychiatric examination in 
order to ascertain whether he has PTSD 
as the result of such verified 
stressor(s).  In considering whether 
the Veteran meets the criteria for a 
diagnosis of PTSD, only the verified 
stressor(s) may be considered.  The 
claims folder must be made available to 
the examiner for review and that it was 
available should be noted in the 
opinion that is provided.

The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and 
Statistical Manual of Mental Disorders-
IV (DSM-IV).  All necessary special 
studies or tests, including 
psychological testing and evaluation, 
are to be accomplished.

The psychiatrist must express an 
opinion as to whether the Veteran meets 
the criteria for PTSD contained in DSM-
IV, and if he meets such criteria, 
whether PTSD can be related to the 
stressor or stressors reported by the 
Veteran and established as having 
occurred during the Veteran's active 
service.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



